PRATHER, Justice, for the Court:
This appeal proceeds from a criminal conviction returned in the Circuit Court of Yazoo County, Mississippi, Honorable Reuben Anderson presiding, wherein Neal Gray was tried and found guilty for the sale of more than a kilogram of marijuana, in violation of Miss. Code Ann. § 41-29-139(a)(1) and 41-29-139(c)(l)(Supp.l984). Gray was sentenced to a term of twenty (20) years in the custody of the Mississippi Department of Corrections, ten (10) years suspended and ten (10) years to serve.
Gray appeals and assigns the following as error:
(1) The state failed to try Neal Gray within the 270 day period required by Miss. Code Ann. § 99-17-1 (Supp.1984);
*764(2) The delay in trying Gray violated his right to a speedy trial; and
(3) The verdict of the jury was the result of bias and passion and against the overwhelming weight of the evidence.
Neal Gray was one of the co-indictees on the charge of sale of more than a kilogram of marijuana in March of 1983 in Yazoo City, Mississippi. Another co-indictee was Charles Allen Nations whose conviction was addressed by this Court and affirmed. Charles Allen Nations v. State, 481 So.2d 760 (1985). Although representing slightly different dates and times from the time of arraignment to the time of trial of Nations, the facts of this case closely parallel that of the Nations case. In both cases three different attorneys were represented the defendant at different times, necessitating a delay in the trial. Continuances for good cause were granted by the Court. The defendant Gray did not assert his right to a speedy trial and failed to show prejudice. Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972). _
The trial judge correctly held, based upon this record, that it was no fault of the State that the case was late in trial. The delay as evidenced by the record was for good cause.
This Court holds that this case is controlled by and disposed of by the Charles Allen Nations v. State case, supra and should be affirmed. No violation of state or federal rights are supported by the record.
AFFIRMED.
PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, DAN M. LEE, ROBERTSON and SULLIVAN, JJ., concur.
ANDERSON, J., not participating.